 
 
I 
108th CONGRESS
2d Session
H. R. 3837 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mr. Houghton (for himself, Mr. Portman, and Mr. Moran of Kansas) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to limit the deduction for charitable contributions of patents and similar property. 
 
 
1.Limitation of Deduction for Charitable Contributions of Patents and Similar Property 
(a)In GeneralSubparagraph (B) of section 170(e)(1) of the Internal Revenue Code of 1986 (relating to certain contributions of capital gain property) is amended by striking or at the end of clause (i), by inserting or at the end of clause (ii), and by inserting after clause (ii) the following new clause: 
 
(iii)except as provided in paragraph (7), of any patent, copyright, trademark, trade name, trade secret, know-how, software, or similar property, . 
(b)Special RuleSection 170(e) of such Code is amended by adding at the end the following new paragraph: 
 
(7)Special Rule for certain contributions of patents, copyrights, etc 
(A)Exception for contributions to qualified research organizationsSubparagraph (B) of paragraph (1) shall not apply to any qualified contribution to a qualified research organization. 
(B)Qualified research organization definedFor purposes of this paragraph, the term qualified research organization means an organization that applies its expertise to the scientific and commercial development of qualified contributions and is described in clause (iii), (iv), or (vi) of subsection (b)(1)(A) or subparagraph (A), (B), or (C) of section 41(e)(6) .  
(C)Qualified contribution definedFor purposes of this paragraph, a contribution of property described in paragraph (1)(B)(iii) shall be treated as a qualified contribution only if— 
(i)such contribution is a gift of all right, title, and interest in and to property described in clause (iii) of paragraph (1)(B),  
(ii)the donor and donee of any cash or cash equivalent in connection with such contribution agree to limit the use of such cash or cash equivalent to costs of patent prosecution or maintenance and the scientific and commercial development of qualified donations in general, and 
(iii)under regulations prescribed by the Secretary, the donor of the qualified contribution discloses both the contribution described in clause (i) and a complete description of the terms of any restricted cash or cash equivalents grant described in clause (ii) on its income tax return for the taxable year during which such contribution is made.  . 
(c)Qualified appraisal required 
(1)In generalThe Secretary of the Treasury shall prescribe regulations or other guidance under section 170(a)(1) of the Internal Revenue Code of 1986 requiring the donor of property described in section 170(e)(1)(B)(iii) of such Code to obtain one or more qualified appraisals of the fair market value of such property by a qualified appraiser or appraisers.  
(2)Qualified appraiserFor purposes of paragraph (1), the term qualified appraiser means an appraiser who has valuation credentials and experience in appraising such property, who is not an employee of the donor or donee, and who satisfies any professional valuation education and qualification requirements that are prescribed by the Secretary.  
(3)Qualified appraisalFor purposes of paragraph (1), the term qualified appraisal means an appraisal that satisfies the requirements (without regard to any value limitation) for a qualified appraisal under section 170(a)(1) of such Code (as in effect on the date of the enactment of this Act), with the following modifications: 
(A)The valuation methodologies to be used shall be those prescribed by the Secretary. 
(B)The appraisal shall take into account the competitive patent environment and remaining life of a donated patent. 
(C)The valuation of property described in section 170(e)(7) of such Code shall take into account the potential use of such property by any qualified donee, including the value to be generated through further technology development and commercialization by the donee and potential licensees of the property. 
(D)If the value of the property exceeds $5,000,000, a second appraisal prepared by a qualified appraiser independently selected by a professional organization designated by the Secretary shall be required.  
(E)The donee shall acknowledge receipt of the appraisal summary required to be filed by the donor. 
(F)The amount of any cash or cash equivalent grant described in section 170(e)(7)(C)(ii) of such Code and a complete description of the terms of any such grant shall be fully described in the information returns of the donee organization for the taxable year of receipt and subsequent taxable years, as required by the Secretary. 
(d)Anti-abuse rulesThe Secretary may prescribe such regulations or other guidance as may be necessary or appropriate to prevent the avoidance of the purposes of paragraphs (1)(B)(iii) and (7) of section 170(e) of such Code (as added by this section), including preventing— 
(1)the circumvention of the reduction of the deduction under such section by embedding or bundling the patent or similar property as part of a charitable contribution of property that includes the patent or similar property, 
(2)the manipulation of the basis of the property to increase the amount of the charitable deduction through the use of related persons, pass-thru entities, or other intermediaries, or through the use of any provision of law or regulation (including the consolidated return regulations), and 
(3)a donor from changing the form of the patent or similar property to property of a form for which different deduction rules would apply. 
(e)Effective Date 
(1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply to contributions made after the date of the enactment of this Act. 
(2)AppraisalsSubsection (c) shall apply to contributions made after the date of adoption of regulations, or date of issuance of guidance, required by subsection (c), whichever is earlier. 
 
